875 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John William MUNSON, Plaintiff-Appellantv.Kathy HUMPHREY;  K.M. Hawk, individually and in theirofficial capacities, Defendants-Appellees.John William MUNSON, Plaintiff-Appellant,v.K.M. HAWK, Warden;  Federal Correctional Institute, Butner,Defendants-Appellees.
Nos. 89-6542, 89-6556.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 30, 1989.Decided:  May 22, 1989.

John William Munson, appellant pro se.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
John William Munson appeals from the district court's orders denying relief under Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971) and 28 U.S.C. Sec. 2241.  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Munson v. Humprey, C/A No. 89-19-CRT (E.D.N.C. Jan. 20, 1989);  Munson v. Hawk, C/A No. 89-95-HC-F (E.D.N.C. Feb. 10, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


2
AFFIRMED.